Exhibit 10.54

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 15, 2016, by and among Genco Shipping & Trading Limited, a
Marshall Islands corporation (the “Company”), and the other parties signatory
hereto and any additional parties identified on the signature pages of any
joinder agreement executed and delivered pursuant hereto (each a “Holder” and
collectively, the “Holders”).

 

WHEREAS, this Agreement is entered into pursuant to that certain Purchase
Agreement, dated as of the date hereof, by and between the Company and each
Holder. 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

 

1.         Definitions.

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

“Advice” shall have the meaning set forth in Section 6(d).

 

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

 

“Conversion Date” means the date on which the Series A Preferred Stock is
converted to Common Stock.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement required to be filed hereunder, the 60th calendar day following the
date the Initial Registration Statement is filed hereunder (or, in the event of
a “full review” by the SEC, the 90th calendar day following the date the Initial
Registration Statement is filed hereunder) and with respect to any additional
Registration Statements which may be required pursuant to Section 2(c) or
Section 3(c), the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder (or, in the event of a
“full review” by the SEC, the 150th calendar day following the date such
additional Registration Statement is required to be filed hereunder); provided,
 however, that in the event the Company is notified by the SEC that one or more
of the above Registration Statements will not be reviewed or is no longer
subject to further review and comments, the Effectiveness Deadline as to such
Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above, provided, further, if such Effectiveness Deadline falls on a day
that is not a





 

--------------------------------------------------------------------------------

 



Trading Day, then the Effectiveness Deadline shall be the next succeeding
Trading Day.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Event” shall have the meaning set forth in Section 2(d).

 

“Event Date” shall have the meaning set forth in Section 2(d).

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required hereunder, the 30th calendar day following the Conversion Date, with
respect to any additional Registration Statements which may be required pursuant
to Section 2(c) or Section 3(c), the earliest practical date on which the
Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities.

 

“Holder” or “Holders” shall have the meaning set forth in the Preamble.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Losses”  shall have the meaning set forth in Section 5(a).

 

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares and (b) any securities issued or then issuable upon any stock
split, dividend or other distribution,  recapitalization or similar event with
respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement





2

--------------------------------------------------------------------------------

 



hereunder with respect thereto) if (a) a Registration Statement with respect to
the sale of such Registrable Securities is declared effective by the SEC under
the 1933 Act and such Registrable Securities have been disposed of by the Holder
in accordance with such effective Registration Statement, (b) such Registrable
Securities have been previously sold in accordance with Rule 144 or Section 4(1)
of the 1933 Act, or (c) such securities become eligible for resale without
volume or manner-of-sale restrictions and without current public information
pursuant to Rule 144.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 3(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 

“Required Holders” means Holders or their permitted transferees in accordance
with Section 6(g) hereof who beneficially own (calculated in accordance with
Rule 13d-3 under the 1934 Act without giving effect to any limitation on the
conversion of the Series A Preferred Stock set forth therein) a majority of the
Registrable Securities.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the 1933 Act and the rules and regulations promulgated thereunder.

 

“Series A Preferred Stock” means the Company’s Series A Convertible Preferred
Stock, par value $0.01 per share

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.





3

--------------------------------------------------------------------------------

 



“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTC Bulletin Board, or OTC Markets Group marketplace on which the Common
Stock is listed or quoted for trading on the date in question.

 

2.         Shelf Registration.

 

(a)       On or prior to each Filing Deadline, the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule
415.  Each Registration Statement filed hereunder shall be on Form S-3 (except
if the Company is not then eligible to register for resale the Registrable
Securities on Form S-3, in which case such registration shall be on another
appropriate form in accordance herewith, subject to the provisions of Section
2(e)) and shall contain (except if otherwise required pursuant to written
comments received from the SEC upon a review of such Registration Statement)
substantially the “Plan of Distribution” attached hereto as Annex A   (which may
be modified to respond to comments, if any, provided by the SEC or to reflect
any non-material changes).  Subject to the terms of this Agreement, the Company
shall use its commercially reasonable efforts to cause a Registration Statement
filed under this Agreement (including, without limitation, under Section 3(c))
to be declared effective under the 1933 Act as promptly as practicable after the
filing thereof, but in any event no later than the applicable Effectiveness
Deadline, and shall use its commercially reasonable efforts to keep such
Registration Statement continuously effective under the 1933 Act until there are
no Registrable Securities covered by such Registration Statement (the
“Effectiveness Period”).  The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day.   The
Company shall promptly notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement.  The Company shall, by 9:30 a.m.
Eastern Time on the second Trading Day after the effective date of such
Registration Statement, file a final Prospectus with the SEC as required by Rule
424.  Failure to so notify the Holder within one (1) Trading Day of such
notification of effectiveness or failure to file a final Prospectus as foresaid
shall be deemed an Event under Section 2(d).

 

(b)       Notwithstanding the registration obligations set forth in Section
2(a), if the SEC informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly inform each of the Holders thereof and use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the SEC, covering the maximum number of Registrable Securities permitted to be
registered by the SEC, on Form S-3 or such other form available to register for
resale the Registrable Securities as a secondary offering, subject to the
provisions





4

--------------------------------------------------------------------------------

 



of Section 2(e), with respect to filing on Form S-3 or other appropriate form,
and subject to the provisions of Section 2(d) with respect to the payment of
liquidated damages; provided,  however, that prior to filing such amendment, the
Company shall be obligated to use diligent efforts to advocate with the SEC for
the registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09.

 

(c)       Notwithstanding any other provision of this Agreement and subject to
the payment of liquidated damages pursuant to Section 2(d), if the SEC or any
SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the SEC for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will be reduced as follows:

 

a.         First, the Company shall reduce or eliminate any securities to be
included by any Person other than a Holder; and

 

b.         Second, the Company shall reduce Registrable Securities (applied, in
the case that some Registrable Securities may be registered, to the Holders on a
pro rata basis based on the total number of unregistered Registrable Securities
held by such Holders).

 

In the event of a cutback hereunder, the Company shall give the Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment.  In the event the Company amends the Initial
Registration Statement in accordance with the foregoing, the Company will use
its commercially reasonable efforts to file with the SEC, as promptly as allowed
by the SEC or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended.

 

(d)       If: (i) the Initial Registration Statement is not filed on or prior to
its Filing Deadline, or (ii) a Registration Statement registering for resale all
of the Registrable Securities (or such lesser amount as is required pursuant to
Section 2(b)) is not declared effective by the SEC (or otherwise does not become
effective) by the Effectiveness Deadline of the Initial Registration Statement,
or (iii) after the effective date of a Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the Prospectus therein to resell such
Registrable Securities, for more than thirty (30) consecutive calendar days or
more than an





5

--------------------------------------------------------------------------------

 



aggregate of sixty (60) calendar days (which need not be consecutive calendar
days) during any 12-month period or (iv) any time during the period commencing
from the six (6) month anniversary of the Conversion Date and ending at such
time that all of the Registrable Securities may be sold without the requirement
for the Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (any such failure or breach being referred to as an “Event”, and for
purposes of clauses (i), (ii) and (iv), the date on which such Event occurs, and
for purpose of clause (iii) the date on which such thirty (30) or sixty (60)
calendar day period, as applicable, is exceeded being referred to as “Event
Date”), then except during any period of time in which the Holders may sell the
Registrable Securities pursuant to Rule 144 without volume limitations, in
addition to any other rights the Holders may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as liquidated damages and not as a penalty, equal to the product of 1.0%
multiplied by the aggregate Purchase Price paid by such Holder pursuant to the
Purchase Agreement with respect to the Registrable Securities affected by such
Event and held by such Holder on such Event Date or monthly anniversary thereof,
up to a maximum of 5.0% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for such Registrable Securities. The
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or liquidated damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Holder) or as a result of government shutdown or other
similar event resulting in material limitation or discontinuation of the SEC’s
review of registration statements, periodic reports and other
services.  Liquidated damages pursuant to this Section 2(d) shall constitute the
Holders’ exclusive remedy in connection with any Event.

 

(e)       If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

3.       Registration Procedures.





6

--------------------------------------------------------------------------------

 



In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)       Not less than two (2) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K (including portions of the Company’s Proxy Statement
for its Annual Meetings of Stockholders to the extent specifically incorporated
by reference into such Annual Reports on Form 10-K), Quarterly Reports on Form
10-Q, Current Reports on Form 8-K and any similar or successor reports or any
prospectus supplement the substance of which is limited to any of the foregoing
filings), the Company shall (i) furnish to each Holder copies of such
Registration Statement, Prospectus or amendment or supplement thereto, which
documents will be subject to the review of such Holders (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within one (1) Trading Day, then the Holder shall be deemed to have
consented to and approved the use of such documents), and (ii) use commercially
reasonable efforts to cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the 1933 Act.
Notwithstanding the above, the Company shall not be obligated to provide the
Holders advance copies of any universal shelf registration statement registering
securities in addition to those required hereunder, or any Prospectus prepared
thereto.  The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than one (1) Trading Day after the Holders have been so furnished copies of
copies of a Registration Statement any related Prospectus or amendments or
supplements thereto, and for such period as the Company and such Holder are
attempting in good faith to resolve the objection of such Holder, any time
period or deadline for purposes of Section 2(d) shall be extended for such
period and no liquidated damages shall accrue or be payable for such
period.  Each Holder agrees to furnish to the Company a completed questionnaire
in the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) on a date that is not less than two (2) Trading Days prior to
the Filing Deadline or by the end of the fourth (4th) Trading Day following the
date on which such Holder receives draft materials in accordance with this
Section.  

 

(b)       (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional





7

--------------------------------------------------------------------------------

 



Registration Statements in order to register for resale under the 1933 Act all
of the Registrable Securities, (ii) cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or amended, to be filed pursuant to
Rule 424, (iii) respond as promptly as reasonably practicable to any comments
received from the SEC with respect to a Registration Statement or any amendment
thereto and provide as promptly as reasonably practicable to the Holders true
and complete copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that, the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any of its Subsidiaries), and (iv) comply in all
material respects with the applicable provisions of the 1933 Act and the 1934
Act with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(c)       If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Deadline,
an additional Registration Statement covering the resale by the Holders of not
less than the number of such Registrable Securities. 

 

(d)       Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably practicable (and, in the case of
(i)(A) below, not less than one (1) Trading Day prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed, (B) when the SEC notifies the Company whether there will be a
“review” of such Registration Statement and whenever the SEC comments in writing
on such Registration Statement, and (C) with respect to a Registration Statement
or any post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose,





8

--------------------------------------------------------------------------------

 



(v) of the occurrence of any event or passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in a Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to a Registration Statement,
Prospectus or other documents so that, in the case of a Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus, provided,
 however, in no event shall any such notice contain any information which would
constitute material, non-public information regarding the Company or any of its
Subsidiaries.

 

(e)       Use its commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(f)       If requested by a Holder, furnish to such Holder, without charge, at
least one conformed copy of each such Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference to the extent
requested by such Person, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC; provided, that any
such item which is available on the EDGAR system (or successor thereto) need not
be furnished in physical form.

 

(g)       Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such





9

--------------------------------------------------------------------------------

 



jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.

 

(h)       If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(i)       Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably practicable under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to a Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither a Registration Statement nor
such Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company shall be entitled to exercise its right
under this Section 3(k) to suspend the availability of a Registration Statement
and Prospectus, subject to the payment of liquidated damages otherwise required
pursuant to Section 2(d), for a period not to exceed 60 calendar days (which
need not be consecutive days) in any 12-month period.

 

(j)       The Company may require each selling Holder to furnish to the Company
a certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the SEC, the natural persons thereof
that have voting and dispositive control over such shares. During any periods
that the Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of the Company’s request, any
liquidated damages that are accruing at such time as to such Holder only shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.





10

--------------------------------------------------------------------------------

 



4.       Registration Expenses. All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any Trading Market
on which the Common Stock is then listed for trading, and (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, and (v) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions of any Holder or any legal
fees or other costs of the Holders.

 

5.         Indemnification.

 

(a)       Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents and employees  of each of them,
each Person who controls any such Holder (within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act) and the officers, directors,
members, stockholders, partners, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses (collectively, “Losses”),
as incurred, arising out of or relating to (1) any untrue or alleged untrue
statement of a material fact contained in a Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act or any state securities law, or any rule or regulation
thereunder, in connection with the performance of its obligations under this
Agreement, except to the extent, but





11

--------------------------------------------------------------------------------

 



only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement, such Prospectus or
in any amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(d).  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such indemnified person and shall survive the transfer of any Registrable
Securities by any of the Holders in accordance with Section 6(h).

 

(b)       Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with any applicable prospectus delivery requirements of the
1933 Act through no fault of the Company or (y) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved Annex A hereto for this purpose), such Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(d)(iii)-(vi), to the extent, but only
to the extent, related to the use by such Holder of an outdated, defective or
otherwise unavailable Prospectus after the Company has notified such Holder in
writing that the





12

--------------------------------------------------------------------------------

 



Prospectus is outdated, defective or otherwise unavailable for use by such
Holder and prior to the receipt by such Holder of the Advice contemplated in
Section 6(d).  In no event shall the liability of any selling Holder under this
Section 5(b) be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(c)       Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, unless such failure materially
prejudices the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified





13

--------------------------------------------------------------------------------

 



Party quarterly in arrears as they are incurred; provided, that, the Indemnified
Party shall promptly reimburse the Indemnifying Party for that portion of such
fees and expenses applicable to such actions for which such Indemnified Party is
finally determined by a court of competent jurisdiction not to be entitled to
indemnification hereunder.

 

(d)       Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.       Miscellaneous.

 

(a)      Remedies.  In the event of a breach by the Company or by a Holder of
any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under





14

--------------------------------------------------------------------------------

 



this Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement.  Each of the Company and each
Holder agrees that monetary damages may not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

 

(b)       Other Registration Statements.  The Company shall not file any other
registration statements until all Registrable Securities are registered pursuant
to a Registration Statement that is declared effective by the SEC, provided that
this Section 6(b) (i) shall not prohibit the Company from filing amendments to
registration statements filed prior to the date of this Agreement, (ii) shall
not prohibit the Company from filing any registration statement to which the
Company is currently a party or contemplated under the Prior Purchase
Agreements, (iii) shall not prohibit the Company from filing a shelf
registration statement on Form S-3 for a primary offering by the Company,
provided that the Company makes no offering of securities pursuant to such shelf
registration statement prior to the effective date of the Registration Statement
required hereunder that includes all of the Registrable Securities, (iii) shall
not prohibit the Company from filing a registration statement on Form S-4 (as
promulgated under the 1933 Act) relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or their
then equivalents and (iv) shall not prohibit the Company from filing a
registration statement on Form S-8 (as promulgated under the 1933 Act) relating
to equity securities issuable in connection with the Company’s stock option or
other employee benefit plans.

 

(c)       Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the 1933 Act as applicable to it (unless
an exemption therefrom is available) in connection with sales of Registrable
Securities pursuant to a Registration Statement.

 

(d)       Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(d)(iii)
through (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed.  The Company will
use its commercially reasonable efforts to ensure that the use of the Prospectus
may be resumed as promptly as is practicable.  The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(d).

 

(e)       Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and





15

--------------------------------------------------------------------------------

 



waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Required
Holders.  If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not affect the rights of other Holders may be given only by the Holder or
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided,  however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the first  sentence of this Section 6(f). No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered to all
of the parties to this Agreement.

 

(f)       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement. 

 

(g)       Transfer of Registration Rights.  Any Holder may freely assign its
rights hereunder on a pro rata basis in connection with any sale, transfer,
assignment, or other conveyance (any of the foregoing, a “Transfer”) of
Registrable Securities to any transferee or assignee; provided that all of the
following additional conditions are satisfied:  (a) such Transfer is effected in
accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written notice by such Holder of such Transfer, stating the
name and address of the transferee or assignee and identifying the Registrable
Securities with respect to which such rights are being transferred or assigned;
and further provided, that (i) any rights assigned hereunder shall apply only in
respect of the Registrable Securities that are Transferred and not in respect of
any other securities that the transferee or assignee may hold and (ii) any
Registrable Securities that are Transferred may cease to constitute Registrable
Securities following such Transfer in accordance with the terms of this
Agreement.

 

(h)       Successors and Assigns. Subject to Section 6(g) hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder of
Registrable Securities. The Company may not assign (except by merger) its rights
or obligations hereunder without the prior written consent of all the Required
Holders.

 

(i)       No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect





16

--------------------------------------------------------------------------------

 



to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

 

(j)       Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(k)      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(l)       Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.

 

(m)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(n)       Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

(o)       Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not asset any such claim, with respect to
such obligations or





17

--------------------------------------------------------------------------------

 



transactions. Each Holder shall be entitled to protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

 

********************

 

(Signature Pages Follow)

 

 



18

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

 

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ Apostolos Zafolias

 

 

Name:  Apostolos Zafolias

 

 

Title:  Chief Financial Officer

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holders:

 

Centerbridge Capital Partners II (Cayman) LP

Centerbridge Capital Partners SBS II (Cayman) LP

Centerbridge Credit Partners Master LP

Centerbridge Credit Partners LP

Centerbridge Special Credit Partners II AIV IV (Cayman) LP

Centerbridge Special Credit Partners II LP

 

 

Signature of Authorized Signatory of Holder:  /s/ Bao Truong              

 

Name of Authorized Signatory: Bao Truong                     

 

Title of Authorized Signatory: Senior Managing Director       

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder:  Pilgrim Global ICAV_________________

 

Signature of Authorized Signatory of Holder:  /s/ Connor MacGuinness______

 

Name of Authorized Signatory: Connor MacGuinness___________

 

Title of Authorized Signatory: Director__________________

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

 

STRATEGIC VALUE MASTER FUND, LTD.

By: Strategic Value Partners, LLC, its Investment Manager

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND II, L.P.

By:  SVP Special Situations II, LLC, its Investment Manager

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

STRATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.

By:  SVP Special Situations III, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

STRATEGIC VALUE OPPORTUNITIES FUND, L.P.

By:  SVP Special Situations III-A, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ James Dougherty

 

Name:  James Dougherty

 

Title:  Fund Chief Financial Officer

 

 

 

[Signature Page to Registration Rights Agreement]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Alliance Semiconductor Corporation       

 

Signature of Authorized Signatory of Holder:  /s/ Alan B. Howe              

 

Name of Authorized Signatory: Alan B. Howe              

 

Title of Authorized Signatory: Interim Chief Executive Officer       

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Catherine Miller Trust C       

 

Signature of Authorized Signatory of Holder:  /s/ Lloyd I. Miller
III              

 

Name of Authorized Signatory: Lloyd I. Miller III              

 

Title of Authorized Signatory: Manager                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Lloyd I. Miller Trust A-4              

 

Signature of Authorized Signatory of Holder:  /s/ Lloyd I. Miller
III              

 

Name of Authorized Signatory: Lloyd I. Miller III              

 

Title of Authorized Signatory: Manager                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: BROADBILL PARTNERS, LP

 

Signature of Authorized Signatory of Holder:  /s/ Jeffrey F. Magee, Jr.       

 

Name of Authorized Signatory: Jeffrey F. Magee, Jr.              

 

Title of Authorized Signatory: Chief Operations Officer of
Broadbill Investment Partners, LLC
Its: Investment Advisor

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: BROADBILL PARTNERS II, LP

 

Signature of Authorized Signatory of Holder:  /s/ Jeffrey F. Magee, Jr.       

 

Name of Authorized Signatory: Jeffrey F. Magee, Jr.              

 

Title of Authorized Signatory: Chief Operations Officer of
Broadbill Investment Partners, LLC
Its: Investment Advisor

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: BLACK RHINO, LP       

 

Signature of Authorized Signatory of Holder:  /s/ Jeffrey F. Magee, Jr.       

 

Name of Authorized Signatory: Jeffrey F. Magee, Jr.              

 

Title of Authorized Signatory: Chief Operations Officer of
Broadbill Investment Partners, LLC
Its: Investment Advisor

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: AC Maritime LTD              

 

Signature of Authorized Signatory of Holder:  /s/ Ernest Scalamandre       

 

Name of Authorized Signatory: Ernest Scalamandre              

 

Title of Authorized Signatory: Director                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: The Mangrove Partners Master Fund, Ltd.

 

Signature of Authorized Signatory of Holder:  /s/ Ward Dietrich              

 

Name of Authorized Signatory: Ward Dietrich              

 

Title of Authorized Signatory: Authorized Person              

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: GSA OMS Master Fund Limited (the “Fund”)

 

Signature of Authorized Signatory of Holder:  /s/ Tim Kuschill              

 

Name of Authorized Signatory: Tim Kuschill              

 

Title of Authorized Signatory: General Counsel       
GSA Capital Partners LLP
Investment Manager of the Fund

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: KLP Alfa Global Energy       

 

Signature of Authorized Signatory of Holder:  /s/ Simon Røksund
Johannessen       

 

Name of Authorized Signatory: Simon Røksund Johannessen       

 

Title of Authorized Signatory: Portfolio Manager                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Vatne International AS       

 

Signature of Authorized Signatory of Holder:  /s/ Runar Vatne              

 

Name of Authorized Signatory: Runar Vatne                     

 

Title of Authorized Signatory: Owner                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Loyola Capital Partners, LP       

 

Signature of Authorized Signatory of Holder:  /s/ Robert J. Reynolds       

 

Name of Authorized Signatory: Robert J. Reynolds              

 

Title of Authorized Signatory: Principal, General Partner       

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Apollo Asset Ltd.              

 

Signature of Authorized Signatory of Holder:  /s/ Arne H. Fredly              

 

Name of Authorized Signatory: Arne H. Fredly              

 

Title of Authorized Signatory: __________________________

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Frode Teigen       

 

Signature of Authorized Signatory of Holder:  /s/ Frode Teigen              

 

Name of Authorized Signatory:                                   

 

Title of Authorized Signatory: __________________________

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Tigorstaden AS              

 

Signature of Authorized Signatory of Holder:  /s/ Ketil Skorstad              

 

Name of Authorized Signatory: Ketil Skorstad              

 

Title of Authorized Signatory: Owner                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Alden AS              

 

Signature of Authorized Signatory of Holder:  /s/ Edvin Austdø              

 

Name of Authorized Signatory: Edvin Austdø              

 

Title of Authorized Signatory: CEO                            

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Pactum AS              

 

Signature of Authorized Signatory of Holder:  /s/ Eivind Astrup              

 

Name of Authorized Signatory: Eivind Astrup              

 

Title of Authorized Signatory: CEO                            

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Gironde AS              

 

Signature of Authorized Signatory of Holder:  /s/ Ole Anders Engebretsen       

 

Name of Authorized Signatory: Ole Anders Engebretsen       

 

Title of Authorized Signatory: Man. Dir.              

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Camaca AS              

 

Signature of Authorized Signatory of Holder:  /s/ Petter Haugen (on behalf of
Herman Flinder)

 

Name of Authorized Signatory: Petter Haugen              

 

Title of Authorized Signatory: Partner                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Glanmene Industrier AS       

 

Signature of Authorized Signatory of Holder:  /s/ Eil W. Iverson              

 

Name of Authorized Signatory: Eil W. Iverson              

 

Title of Authorized Signatory: Daglig leder                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Midelfart Invest AS       

 

Signature of Authorized Signatory of Holder:  /s/ Geir Moe              

 

Name of Authorized Signatory: Geir Moe                     

 

Title of Authorized Signatory: CEO                            

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Silvercoin Industries AS       

 

Signature of Authorized Signatory of Holder:  /s/ Haakon Saeter              

 

Name of Authorized Signatory: Haakon Saeter                     

 

Title of Authorized Signatory: CEO Silvercoin Industries AS.

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Surfside Holding AS       

 

Signature of Authorized Signatory of Holder:  /s/ Morten E. Astrup              

 

Name of Authorized Signatory: Morten E. Astrup              

 

Title of Authorized Signatory: Styreleder                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: ValueWorks Limited Partners       

 

Signature of Authorized Signatory of Holder:  /s/ Charles Lemmides       

 

Name of Authorized Signatory: Charles Lemmides              

 

Title of Authorized Signatory: Portfolio Manager/Principal       

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: John Wobensmith              

 

Signature of Authorized Signatory of Holder:  /s/ John Wobensmith              

 

Name of Authorized Signatory:                            

 

Title of Authorized Signatory: __________________________

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Name of Holder: Easygroup Holdings Ltd.              

 

Signature of Authorized Signatory of Holder:  /s/ Stelios Haji-Ioannou       

 

Name of Authorized Signatory: Stelios Haji-Ioannou       

 

Title of Authorized Signatory: Chairman                     

 

 

[SIGNATURE PAGES CONTINUE]





 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE OF HOLDERS TO GENCO RRA]

 

 

Q5-R5 Trading, Ltd.

By: Q Global Capital Management, L.P., as Investment Manager

By: Q Global Advisors, LLC, its General Partner

 

 

 

 

 

By:

/s/ Noel Nesser

 

Name: Noel Nesser

 

Title: Chief Administrative Officer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

 



 

--------------------------------------------------------------------------------

 



Annex A

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal trading
market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling securities:

 

·



ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·



block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·



purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·



an exchange distribution in accordance with the rules of the applicable
exchange;

 

·



privately negotiated transactions;

 

·



settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·



in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

·



through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·



a combination of any such methods of sale; or

 

·



any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (the “1933 Act”), if available, rather than
under this prospectus.

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of





 

--------------------------------------------------------------------------------

 



hedging the positions they assume.  The Selling Stockholders may also sell
securities short and deliver these securities to close out their short
positions, or loan or pledge the securities to broker-dealers that in turn may
sell these securities. 

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the 1933 Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the 1933 Act.  Each Selling Stockholder has informed the Company
that it does not have any written or oral agreement or understanding, directly
or indirectly, with any person to distribute the securities.

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities.  The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the 1933 Act. 

 

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the 1933 Act, they will be subject to the prospectus delivery
requirements of the 1933 Act including Rule 172 thereunder.  In addition, any
securities covered by this prospectus which qualify for sale pursuant to Rule
144 under the 1933 Act may be sold under Rule 144 rather than under this
prospectus. The Selling Stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the 1933 Act or any
other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the 1933 Act or any other rule of
similar effect.  The resale securities will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale securities covered hereby may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

 

Under applicable rules and regulations under the 1934 Act, any person engaged in
the distribution of the resale securities may not simultaneously engage in
market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the 1934 Act and the rules and regulations thereunder,
including Regulation M, which may limit the timing of purchases and sales of
securities of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at





2

--------------------------------------------------------------------------------

 



or prior to the time of the sale (including by compliance with Rule 172 under
the 1933 Act).

 

 



3

--------------------------------------------------------------------------------

 



Annex B

 

GENCO SHIPPING & TRADING LIMITED

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Genco Shipping & Trading Limited, a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “SEC”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “1933 Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.





 

--------------------------------------------------------------------------------

 



The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.

Name.

 

 

 

 

 

(a)

Full Legal Name of Selling Stockholder

 

 

 

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

 

 

 

 

 

 

 

 

 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

 

 

 

 

 

 

 

 

 

2.      Address for Notices to Selling Stockholder:

 

 

 

 

 

Telephone:

 

Fax:

 

Contact Person:

 

 

3.      Broker-Dealer Status:

 

(a)   Are you a broker-dealer?

 

Yes   ☐       No   ☐

 

(b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes   ☐       No   ☐

 

Note:   If “no” to Section 3(b), the SEC’s staff has indicated that you should
be identified as an underwriter in the Registration Statement.





2

--------------------------------------------------------------------------------

 



(c)    Are you an affiliate of a broker-dealer?

 

Yes   ☐       No   ☐

 

(d)    If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes   ☐       No   ☐

 

Note:   If “no” to Section 3(d), the SEC’s staff has indicated that you should
be identified as an underwriter in the Registration Statement.

 

4.      Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

 

(a)

Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

 

 

 

 

 

 





3

--------------------------------------------------------------------------------

 



5.      Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

 

 

 

State any exceptions here:

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

 

 

 

 

Date:

 

    

Beneficial Owner:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

4

--------------------------------------------------------------------------------